Citation Nr: 1623335	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  07-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 23, 2009, and in excess of 70 percent from January 23, 2009, for the residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Decision Review Officer decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board denied the appeal for higher ratings for TBI residuals in a January 2014 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a joint motion of the parties and remanded the appeal to the Board for action consistent with the joint motion.  In October 2014, the Board remanded the case for further development and adjudicative action. 

In April 2016, the Veteran filed formal claims seeking entitlement to service connection for sleep apnea, irritable bowel syndrome (IBS), and chronic hemorrhoids as secondary to IBS.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

Unfortunately, another remand is required before the Board decides the appeal.

The Veteran claims and the medical evidence suggests that he currently has voiding symptomatology/dysfunction related to his service-connected TBI.  Specifically, a March 2013 VA Disability Benefits Questionnaire record notes the Veteran to have a voiding dysfunction manifested by split stream, unintentional loss of urine, retention, and leakage.  His treating physician opined in February 2014 that the Veteran's urinary disorder is more likely than not related to his TBI.  However, the most recent December 2015 VA examination report does not address whether a voiding disorder is a residual of his TBI or the frequency and severity of the reported symptomatology.  Moreover, the originating agency has not considered whether a separating rating is warranted for any voiding dysfunction or, in the alternative, considered the Veteran's subjective symptoms in determining the appropriate rating for his TBI.  Given this, the Veteran must be afforded another examination in order to determine all residuals of his service-connected TBI, to include any voiding dysfunction, and to allow the originating agency to properly evaluate all manifestations of the service-connected disability.

Similarly, April 2013, February, 2014, April 2014, and December 2015 VA opinions also indicate that the Veteran's hypothyroidism diagnosis is related to his TBI.  While the originating agency acknowledged a VA medical opinion regarding the relationship between the Veteran's hypothyroidism and TBI in the most recent December 2015 supplemental statement of the case, it did not address whether a separate rating is warranted for this condition or consider the associated symptomatology in determining whether a higher rating is warranted in this case.  The RO must undertake appropriate action in this regard when readjudicating the claim.

While on remand, the RO should also obtain a retrospective medical opinion regarding the nature and severity of all residuals of the Veteran's TBI, with the exception of headaches, for the period prior to January 23, 2009.  
 
Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the claim.

2.  Then, afford the Veteran appropriate examinations by a physician(s) qualified to conduct a TBI assessment, who has or have not previously conducted an examination or provided an opinion in this case, in order to ascertain the severity of ALL residuals of the service-connected TBI, to include all cognitive impairments, thyroid impairment, and voiding dysfunction.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that all information required for rating purposes is provided by the examiner(s).

The appropriate examiner should opine whether the Veteran currently has voiding dysfunction related to his service-connected TBI, and if so, detail the nature and severity of the voiding disorder.  

To the extent possible, the examiner should also opine as to the nature and severity of all symptomatology attributable to the TBI disability for the period from November 15, 2005, to January 23, 2009.  In providing this opinion, the examiner must consider and discuss the lay statements regarding the Veteran's cognitive and/or memory problems during this time period.

The rationale for all opinions expressed must be provided.  If a required opinion cannot be provided, the examiner should explain why.

3.  The RO should undertake any additional development it deems necessary.

4.  Then, readjudicate the claim with consideration of all pertinent rating criteria, to include whether separate ratings are warranted for diagnosed residuals of the service-connected TBI.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case to the Veteran and his attorney and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

